   Case 4:21-cv-00081-RSB-CLR Document 9 Filed 09/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 THE STATE OF CALIFORNIA,

                Plaintiff,                               CIVIL ACTION NO.: 4:21-cv-81

        v.

 ABANOOB ABDEL-MALAK,

                Defendant.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 21, 2021, Report and Recommendation, (doc. 8), to which no party has filed an

objection. The Magistrate Judge recommended that this case be remanded to the Superior Courts

of California as the notice of removal is procedurally inadequate. (Id.). Abdel-Malek has taken

no steps to correct the identified deficiencies.       The Court ADOPTS the Report and

Recommendation as its opinion. The Court REMANDS the state cases to the Superior Courts of

California and DENIES all pending motions as moot. The Clerk of Court is DIRECTED to enter

the appropriate judgment and to close this case.

       SO ORDERED, this 1st day of September, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
